UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Argentina (0.8%) Banco Macro SA ADR 86,400 $7,490,880 Australia (3.2%) Australia & New Zealand Banking Group, Ltd. 560,393 13,623,418 Challenger, Ltd. 1,609,090 15,428,271 Brazil (—%) FabFurnish GmbH (acquired various dated from 8/2/13 to 8/31/16, cost $20) (Private) (F) (RES) (NON) 30 24 Global Fashion Group SA (acquired 8/2/13, cost $1,009,308) (Private) (F) (RES) (NON) 23,826 208,500 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $20) (Private) (F) (RES) (NON) 15 12 New Middle East Other Assets GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 Canada (1.8%) Cenovus Energy, Inc. 631,600 7,147,859 Magna International, Inc. 208,800 9,010,815 China (2.4%) Alibaba Group Holding, Ltd. ADR (NON) (S) 81,900 8,831,277 Skyworth Digital Holdings, Ltd. 6,269,313 4,130,333 Tencent Holdings, Ltd. 313,600 8,990,553 Denmark (1.4%) Danske Bank A/S 370,311 12,611,687 Finland (1.3%) Nokia OYJ 2,093,076 11,240,384 France (10.2%) Airbus SE 168,768 12,842,372 ArcelorMittal SA (NON) 965,386 8,121,583 Natixis SA 1,510,363 9,306,609 Sanofi 167,964 15,162,547 SFR Group SA (NON) 289,604 9,110,920 Societe Generale SA 226,195 11,474,042 Valeo SA 233,980 15,583,141 Veolia Environnement SA 514,050 9,629,701 Germany (11.2%) BASF SE 136,133 13,494,461 Bayer AG 115,442 13,306,736 Evonik Industries AG 314,423 10,252,308 Henkel AG & Co. KGaA (Preference) 102,170 13,090,292 KION Group AG 106,282 6,942,356 LANXESS AG 101,593 6,815,980 Rheinmetall AG 103,267 8,662,291 RWE AG (NON) 510,329 8,457,547 Siemens AG 142,814 19,562,247 Hong Kong (0.9%) WH Group, Ltd. 9,378,000 8,085,003 Indonesia (0.5%) Matahari Department Store Tbk PT 4,491,500 4,440,772 Ireland (3.0%) Bank of Ireland (NON) 28,840,738 7,230,314 CRH PLC 312,851 11,037,092 Kerry Group PLC Class A 110,298 8,671,976 Italy (2.3%) ENI SpA 711,921 11,657,975 Telecom Italia SpA RSP 12,545,969 9,154,681 Japan (19.7%) Astellas Pharma, Inc. 948,800 12,493,854 Daikin Industries, Ltd. 85,000 8,539,702 Fuji Heavy Industries, Ltd. 202,100 7,411,967 Hoya Corp. 297,000 14,288,440 Japan Airlines Co., Ltd. 269,200 8,525,997 Komatsu, Ltd. 345,900 9,014,900 Kyudenko Corp. 230,200 6,275,550 LIXIL Group Corp. 294,400 7,470,403 Nintendo Co., Ltd. 41,100 9,537,577 NSK, Ltd. 917,600 13,121,523 ORIX Corp. 973,400 14,404,711 Relo Group, Inc. 422,000 6,997,323 Rohm Co., Ltd. 162,600 10,807,869 SoftBank Corp. 146,700 10,359,790 Sony Corp. 359,800 12,171,084 Sumitomo Mitsui Financial Group, Inc. 414,700 15,067,471 Yamaha Motor Co., Ltd. 437,200 10,528,458 Netherlands (5.4%) Akzo Nobel NV 81,157 6,729,729 Heineken NV 106,514 9,067,603 ING Groep NV GDR 1,238,349 18,719,569 Koninklijke Ahold Delhaize NV 628,262 13,444,809 Norway (0.9%) Orkla ASA 909,382 8,144,636 South Korea (0.9%) SK Hynix, Inc. 173,567 7,837,909 Spain (1.0%) Grifols SA ADR (S) 485,714 9,167,852 Sweden (2.2%) Com Hem Holding AB 858,017 9,833,923 Securitas AB Class B 658,414 10,286,972 Taiwan (1.3%) Taiwan Semiconductor Manufacturing Co., Ltd. 1,876,000 11,685,392 United Kingdom (23.7%) Admiral Group PLC 343,966 8,571,698 Associated British Foods PLC 300,096 9,798,310 AstraZeneca PLC 198,980 12,246,967 Barclays PLC 3,554,942 10,025,928 Berkeley Group Holdings PLC (The) 286,461 11,510,151 British American Tobacco PLC 236,604 15,711,387 Compass Group PLC 652,113 12,304,512 Dixons Carphone PLC 2,357,075 9,379,301 Imperial Brands PLC 205,185 9,941,144 Prudential PLC 869,941 18,376,548 Rio Tinto PLC 367,255 14,767,999 Royal Dutch Shell PLC Class A 778,280 20,438,251 RPC Group PLC 791,975 7,754,558 Shire PLC 251,128 14,665,295 St James's Place PLC 695,719 9,257,100 Virgin Money Holdings UK PLC 1,492,551 5,995,277 Wolseley PLC 138,556 8,714,563 WPP PLC 579,653 12,723,856 United States (3.4%) Alphabet, Inc. Class C (NON) 8,411 6,977,429 Amazon.com, Inc. (NON) 8,000 7,092,320 Johnson Controls International PLC 189,500 7,981,740 KKR & Co. LP 480,100 8,752,225 Total common stocks (cost $818,075,513) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $121,576) (Private) (F) (RES) (NON) 16,051 $143,271 Total convertible preferred stocks (cost $121,576) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, 02/15/41 (i) $108,631 $137,841 Total U.S. treasury obligations (cost $137,841) SHORT-TERM INVESTMENTS (3.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) Shares 12,910,325 $12,910,325 Putnam Short Term Investment Fund 0.87% (AFF) Shares 12,006,268 12,006,268 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.62% (P) Shares 1,310,000 1,310,000 U.S. Treasury Bills 0.767%, 7/13/17 $80,000 79,826 U.S. Treasury Bills 0.523%, 5/18/17 121,000 120,891 U.S. Treasury Bills 0.514%, 5/4/17 (SEGSF) 170,000 169,899 Total short-term investments (cost $26,597,260) TOTAL INVESTMENTS Total investments (cost $844,932,190) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $298,655,376) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $8,111,393 $7,982,234 $129,159 British Pound Sell 6/21/17 15,066,900 14,827,649 (239,251) Canadian Dollar Sell 4/19/17 2,327,282 2,304,573 (22,709) Euro Sell 6/21/17 315,225 312,544 (2,681) Hong Kong Dollar Buy 5/17/17 124,642 124,807 (165) Barclays Bank PLC Euro Sell 6/21/17 20,237 20,065 (172) Hong Kong Dollar Buy 5/17/17 1,723,894 1,725,246 (1,352) Swiss Franc Buy 6/21/17 8,187,603 8,110,779 76,824 Citibank, N.A. Australian Dollar Buy 4/19/17 5,196,764 4,930,636 266,128 British Pound Sell 6/21/17 22,592,191 22,200,362 (391,829) Danish Krone Buy 6/21/17 2,031,270 1,992,959 38,311 Euro Sell 6/21/17 196,694 192,959 (3,735) Japanese Yen Buy 5/17/17 15,050,395 14,789,381 261,014 New Zealand Dollar Buy 4/19/17 40,152 39,587 565 Credit Suisse International Australian Dollar Buy 4/19/17 6,964,025 6,609,466 354,559 Euro Sell 6/21/17 8,767,720 8,694,435 (73,285) Swiss Franc Buy 6/21/17 8,026,525 7,950,939 75,586 Goldman Sachs International British Pound Sell 6/21/17 11,120,048 10,942,248 (177,800) Chinese Yuan (Offshore) Sell 5/17/17 24,453,660 24,419,261 (34,399) Japanese Yen Buy 5/17/17 12,205,475 11,920,254 285,221 HSBC Bank USA, National Association Euro Sell 6/21/17 12,086,144 12,040,887 (45,257) New Zealand Dollar Buy 4/19/17 1,717,973 1,693,181 24,792 JPMorgan Chase Bank N.A. British Pound Sell 6/21/17 14,350,535 14,123,241 (227,294) Canadian Dollar Buy 4/19/17 3,753,345 3,716,195 37,150 Euro Sell 6/21/17 9,970,692 9,885,479 (85,213) Japanese Yen Buy 5/17/17 6,433,514 6,332,024 101,490 Norwegian Krone Sell 6/21/17 2,807,673 2,853,048 45,375 Singapore Dollar Buy 5/17/17 11,852,120 11,778,384 73,736 South Korean Won Sell 5/17/17 6,499,928 6,361,274 (138,654) Swedish Krona Buy 6/21/17 6,370,024 6,314,427 55,597 Swiss Franc Buy 6/21/17 26,449,911 26,196,564 253,347 State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 458,963 435,597 23,366 British Pound Buy 6/21/17 117,742 115,851 1,891 Euro Sell 6/21/17 2,793,978 2,969,893 175,915 Israeli Shekel Buy 4/19/17 6,078,107 6,168,643 (90,536) Japanese Yen Buy 5/17/17 80,756 79,371 1,385 Swiss Franc Buy 6/21/17 17,201,559 17,037,541 164,018 UBS AG Swiss Franc Buy 6/21/17 18,765,501 18,649,979 115,522 WestPac Banking Corp. Japanese Yen Sell 5/17/17 1,819,670 1,813,413 (6,257) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2016 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $897,726,399. (b) The aggregate identified cost on a tax basis is $844,693,493, resulting in gross unrealized appreciation and depreciation of $93,628,716 and $35,715,352, respectively, or net unrealized appreciation of $57,913,364. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $351,812, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $18,332,127 $162,791,691 $168,213,493 $88,945 $12,910,325 Putnam Short Term Investment Fund** 37,820,197 193,531,117 219,345,046 36,900 12,006,268 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $12,910,325, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $12,507,271. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $173,556 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 20.8% Industrials 14.3 Consumer discretionary 13.0 Consumer staples 10.7 Health care 10.2 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $593,947 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $162,369 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $119,916 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Argentina $7,490,880 $— $— Australia 29,051,689 — — Brazil — — 208,541 Canada 16,158,674 — — China 21,952,163 — — Denmark 12,611,687 — — Finland 11,240,384 — — France 91,230,915 — — Germany 100,584,218 — — Hong Kong 8,085,003 — — Indonesia 4,440,772 — — Ireland 26,939,382 — — Italy 20,812,656 — — Japan 177,016,619 — — Netherlands 47,961,710 — — Norway 8,144,636 — — South Korea 7,837,909 — — Spain 9,167,852 — — Sweden 20,120,895 — — Taiwan 11,685,392 — — United Kingdom 212,182,845 — — United States 30,803,714 — — Total common stocks — Convertible preferred stocks — — 143,271 U.S. treasury obligations — 137,841 — Short-term investments 13,316,268 13,280,941 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,020,362 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $2,560,951 $1,540,589 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $129,159 $76,824 $566,018 $430,145 $285,221 $24,792 $566,695 $366,575 $115,522 $— $2,560,951 Total Assets $129,159 $76,824 $566,018 $430,145 $285,221 $24,792 $566,695 $366,575 $115,522 $— $2,560,951 Liabilities: Forward currency contracts# 264,806 1,524 395,564 73,285 212,199 45,257 451,161 90,536 — 6,257 1,540,589 Total Liabilities $264,806 $1,524 $395,564 $73,285 $212,199 $45,257 $451,161 $90,536 $— $6,257 $1,540,589 Total Financial and Derivative Net Assets $(135,647) $75,300 $170,454 $356,860 $73,022 $(20,465) $115,534 $276,039 $115,522 $(6,257) $1,020,362 Total collateral received (pledged)##† $— $75,300 $170,454 $310,000 $73,022 $(20,465) $115,534 $276,039 $115,522 $— Net amount $(135,647) $— $— $46,860 $— $— $— $— $— $(6,257) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
